Citation Nr: 0216132	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1962 to February 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in October 2001, from the Department of Veterans 
Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO).

The Board is undertaking additional development on the merits 
of the issue of entitlement to service connection for a 
psychiatric disorder, pursuant to authority granted 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran's claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder was denied by 
an unappealed rating decision dated in July 1989.

2.  Additional evidence received subsequent to the rating 
decision in 1989 includes VA medical records.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, was enacted during the pendency of 
the veteran's appeal, with respect to his claim to reopen, 
the Veterans Claims Assistance Act explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).  As the veteran has not 
identified any service or VA medical records which are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to his submission of new and 
material evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  The record shows that the veteran was 
provided a statement of the case that adequately explains the 
laws and regulations governing the evidence necessary to 
reopen this claim.  Hence, the Board finds that VA has 
fulfilled any duty to notify the veteran as to the laws and 
regulations governing his appeal, notice as to the type of 
evidence necessary to reopen the claim, notice as to his 
responsibility to provide evidence, and notice as to the 
actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran filed his claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
prior to August 2001.

An unappealed rating decision dated in July 1989 found that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  Evidence submitted at that time, 
included VA outpatient treatment records that showed that the 
veteran and his spouse received counseling, and the veteran 
was provided individual treatment.  An acquired psychiatric 
diagnosis was not identified.  

Prior unappealed rating decisions are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. §§ 5108, 7105.  Title 38, 
Code of Federal Regulation, Section 3.156(a) states that new 
and material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received subsequent to July 1989, consists of VA 
medical records, to include a VA hospital discharge summary 
and progress notes dated in December 2000.  These medical 
reports show a diagnosis of chronic, undifferentiated 
schizophrenia.  This differs from the evidence available in 
July 1989, and bears "directly and substantially" upon the 
issue of entitlement to service connection for a psychiatric 
disorder.  Further, this evidence is neither cumulative nor 
redundant, and, in connection with evidence previously 
assembled, is "so significant that it must be considered in 
order to fairly decide the merits of the claim."  

Accordingly, as new and material evidence has been received 
since the July 1989 rating decision with regard to the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

